                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30 Filed 10/29/20 Page 1 of 6 Page ID #:928



                                                                                                      1   Squire Patton Boggs (US) LLP
                                                                                                          Joseph A. Meckes (State Bar # 190279)
                                                                                                      2   joseph.meckes@squirepb.com
                                                                                                          Hong T Le (State Bar # 242335)
                                                                                                      3   hong.le@squirepb.com
                                                                                                          275 Battery Street, Suite 2600
                                                                                                      4   San Francisco, California 94111
                                                                                                          Telephone: +1 415 954 0200
                                                                                                      5   Facsimile: +1 415 393 9887
                                                                                                      6   Attorneys for Specially Appearing Respondent
                                                                                                          NEW CONTENT MEDIA, INC.
                                                                                                      7

                                                                                                      8                        UNITED STATES DISTRICT COURT
                                                                                                      9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                     10

                                                                                                          In re Application of Daniel Snyder for   Civil Action No. 2:20-mc-00076
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                                                          an Order Directing Discovery from
                                                                San Francisco, California 94111




                                                                                                     12   New Content Media Inc. d/b/a MEA         RESPONSE TO ORDER TO SHOW
                               275 Battery Street, Suite 2600




                                                                                                          WorldWide Pursuant to 28 U.S.C.          CAUSE
                                                                                                     13   § 1782
                                                                                                     14

                                                                                                     15

                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19
                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28
                                                                                                                                              -1-
                                                                                                                                RESPONSE TO ORDER TO SHOW CAUSE
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30 Filed 10/29/20 Page 2 of 6 Page ID #:929



                                                                                                      1   I.     INTRODUCTION
                                                                                                      2         At the time this Court granted petitioner Daniel Snyder’s (“Snyder”)
                                                                                                      3   application to issues subpoenas pursuant to 28 U.S.C. §1782 (“Section 1782”),
                                                                                                      4   respondent New Content Media, Inc. (“NCMI”) did not “reside in and was not
                                                                                                      5   found in” this judicial district. Because the respondent’s presence within the
                                                                                                      6   Court’s judicial district is a statutory prerequisite to issuance of a subpoena under
                                                                                                      7   Section 1782, any subpoenas authorized by the Court were void. Accordingly,
                                                                                                      8   because this Court had no basis to authorize the subpoenas, this matter should be
                                                                                                      9   dismissed.1
                                                                                                     10         And even if there were a statutory basis for issuing the subpoena, Nirnay
                                                                                                          Chowdhary, one of NCMI’s two shareholders and an officer of the company, has
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                     12   confirmed under oath that NCMI has no documents responsive to Snyder’s
                               275 Battery Street, Suite 2600




                                                                                                     13   subpoenas and no employees or representatives to provide testimony in this judicial
                                                                                                     14   district or the United States.
                                                                                                     15   II.    DISCUSSION
                                                                                                     16         a. Because NCMI Did Not Reside In and Was Not Found in this District
                                                                                                                   at the Time of the Petition, the Court Lacks Statutory Subject Matter
                                                                                                     17            Jurisdiction
                                                                                                     18         A court’s authority to issue a subpoena in aid of foreign litigation is limited by
                                                                                                     19   the first sentence of Section 1782(a) to those persons who “reside in or are found
                                                                                                     20   in” the court’s judicial district. 28 U.S.C. §1782(a). Here, Snyder informed the
                                                                                                     21   Court that NCMI had its “principal place of business” in Los Angeles and that its
                                                                                                     22

                                                                                                     23
                                                                                                          1
                                                                                                     24     The Court issued an Order to Show Cause on September 29, 2020. The Court
                                                                                                          ordered a written submission on October 2, 2020 (ECF 25), but later noted that
                                                                                                     25   “Petitioner’s proof of service suggests that the business [i.e., the Los Angeles
                                                                                                     26   address] may not be in operation.” ECF 27. NCMI engaged in the undersigned
                                                                                                          counsel on Friday, October 16, 2020. As shown in the Declaration of Joseph A.
                                                                                                     27   Meckes filed herewith, counsel has tried in the intervening two weeks to resolve
                                                                                                     28   this matter informally and to conserve the parties’ and the Court’s resources.
                                                                                                          Meckes Decl. Exs. A and C.
                                                                                                                                               -2-
                                                                                                                                 RESPONSE TO ORDER TO SHOW CAUSE
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30 Filed 10/29/20 Page 3 of 6 Page ID #:930



                                                                                                      1   registered agent was a person named David Richard, “who upon information and
                                                                                                      2   belief lives in Los Angeles.” Both of these assertions were incorrect.
                                                                                                      3        In around May 2020 –before the publication of the allegedly defamatory
                                                                                                      4   articles that are the subject of the India litigation—NCMI ceased all active business
                                                                                                      5   operations. Chowdhary Decl. ¶4. Prior to that, NCMI engaged freelance writers
                                                                                                      6   and managed subscriptions for news content. Id. NCMI paid its last freelance
                                                                                                      7   writer in April 2020 and its last subscription expired in May 2020. Id. NCMI has
                                                                                                      8   never had any officers, employees or agents resident in the United States. Id. ¶8.
                                                                                                      9   Mr. Richards was never employed by NCMI in any capacity. Id. Snyder points to
                                                                                                     10   no evidence in its application supporting its false contention that Mr. Richards
                                                                                                          acted as a registered agent for NCMI – or even that he currently resides in this
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                     12   judicial district. See ECF 1 at 3 and ECF 1-1 and 1-6 (no mention of Richard in
                               275 Battery Street, Suite 2600




                                                                                                     13   corporate documents).
                                                                                                     14        More importantly, at the time of Snyder’s Section 1782 application, NCMI
                                                                                                     15   had no presence and no business in this judicial district – and still does not. Until
                                                                                                     16   February 2020, NCMI rented small office at a WeWork location in Los Angeles,
                                                                                                     17   but then closed it. Id. at ¶6. It has not had an office or other physical presence in
                                                                                                     18   California or anywhere else in the United States since that time. Id.
                                                                                                     19        Because NCMI was no longer an active company, it submitted a Certificate of
                                                                                                     20   Surrender to the California Secretary of State on July 26, 2020. Chowdhary Decl.
                                                                                                     21   ¶5. Presumably, because of the COVID pandemic, this application was not acted
                                                                                                     22   upon or “filed” until October 12, 2020. Declaration of Joseph A. Meckes Ex. D.
                                                                                                     23   NCMI is no longer registered to do business in California.
                                                                                                     24        A threshold issue under Section 1782 is that “the person from whom discovery
                                                                                                     25   is sought must ‘reside’ or be ‘found’ in the district.” In re Godfrey, 526 F. Supp. 2d
                                                                                                     26   417, 418 (S.D.N.Y. 2007). If the respondent is a foreign corporation, the petitioner
                                                                                                     27   must show either that it is headquartered in the district or “that the corporation
                                                                                                     28   undertakes ‘systematic and continuous local activities’ in order for the corporation

                                                                                                                                               -3-
                                                                                                                                 RESPONSE TO ORDER TO SHOW CAUSE
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30 Filed 10/29/20 Page 4 of 6 Page ID #:931



                                                                                                      1   to be found there for the purposes of section 1782.” In re Inversiones y Gasolinera
                                                                                                      2   Petroleos Valenzuela, S. de R.L., No. 08-20378-M, 2011 U.S. Dist. LEXIS 5201, at
                                                                                                      3   *21-22 (S.D. Fla. Jan. 19, 2011). In other words, the Court only has jurisdiction to
                                                                                                      4   order discovery in aid of foreign litigation if the subject of the petition is present in
                                                                                                      5   the jurisdiction.
                                                                                                      6        Here, the Court granted Snyder permission to issue subpoenas on the false
                                                                                                      7   premise that NCMI had its “principle place of business” in Los Angeles. While it is
                                                                                                      8   true that NCMI once had an office in Los Angeles, that office was closed long
                                                                                                      9   before Snyder submitted its petition to the Court. Chowdhary Decl. ¶6. Petitioners
                                                                                                     10   presented no evidence that this was NCMI’s headquarters, let alone its “principle
                                                                                                          place of business” as it alleged “on information and belief.”
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                     12        Because NCMI did not reside in and was not to be “found in” this judicial
                               275 Battery Street, Suite 2600




                                                                                                     13   district at the time of Snyder’s petition, there was no statutory basis for the Court to
                                                                                                     14   permit Snyder to issue subpoenas. Accordingly, any failure to comply with the
                                                                                                     15   subpoenas cannot be the basis for holding NCMI in contempt. United States
                                                                                                     16   Catholic Conference v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 76, 108 S.
                                                                                                     17   Ct. 2268, 2270 (1988) (“[I]f a district court does not have subject-matter
                                                                                                     18   jurisdiction over the underlying action, and the process was not issued in aid of
                                                                                                     19   determining that jurisdiction, then the process is void and an order of civil contempt
                                                                                                     20   based on refusal to honor it must be reversed.”)
                                                                                                     21        b. Even if the Court Had Properly Authorized Snyder to Issue the
                                                                                                                  Subpoenas, NCMI Has Now Complied
                                                                                                     22

                                                                                                     23        Without waiving its jurisdictional challenge under Section 1782, NCMI
                                                                                                     24   attempted to resolve this matter informally with Snyder’s counsel by submitting
                                                                                                     25   sworn testimony describing its previous business and confirming under oath that it
                                                                                                     26   had no documents responsive to the subpoenas. Meckes Decl. ¶¶2, Ex. C. NCMI
                                                                                                     27   also provided formal responses confirming NCMI has no responsive documents.
                                                                                                     28

                                                                                                                                               -4-
                                                                                                                                 RESPONSE TO ORDER TO SHOW CAUSE
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30 Filed 10/29/20 Page 5 of 6 Page ID #:932



                                                                                                      1   Id. Snyder, however, has pressed for additional information with no apparent
                                                                                                      2   bearing on the matters in dispute. Id. ¶3, Ex. D.
                                                                                                      3        NCMI owner and officer Nirnay Chowdhary has sworn under oath that
                                                                                                      4   “NCMI does not possess, control or have custody of any computers, servers or
                                                                                                      5   storage media anywhere in the world.” Chowhdary Decl. ¶9. Chowdhary has
                                                                                                      6   further sworn that “NCMI does not now and has never owned, operated or
                                                                                                      7   controlled the MEAWW website or any content posted on that website.” Id. ¶11.
                                                                                                      8   NCMI maintains no documents pertaining to its business within the United States.
                                                                                                      9   Id. ¶10. NCMI has and no relationship or other dealings with Honey House XXX,
                                                                                                     10   LLC d/b/a HoneyHouse PR, Ari Bass a/k/a or p/k/a Michael Whiteacre, or Marc
                                                                                                          Randazza. Id. ¶12. NCMI has does not have possession, custody or control over
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                     12   any documents related to any of those persons. Id. And importantly, NCMI wound
                               275 Battery Street, Suite 2600




                                                                                                     13   up its business operations long before the alleged defamatory articles were
                                                                                                     14   published in India and had no involvement whatsoever in publishing that content.
                                                                                                     15   Id. ¶¶4, 7. To the extent there are any documents pertaining to NCMI’s business,
                                                                                                     16   they are in India. Id. ¶10. And, in any event, such documents can have nothing to
                                                                                                     17   do with Snyder or the allegedly defamatory articles since NCMI wrapped up its
                                                                                                     18   business long before the publications at issue. Id.
                                                                                                     19        Because NCMI has no documents, employees or agents within this judicial
                                                                                                     20   district or the United States, this should be the end of it. Any documents pertaining
                                                                                                     21   to NCMI’s business (1) have nothing to do with the allegedly defamatory articles,
                                                                                                     22   and (2) are not within this Court’s jurisdiction. Norex Petroleum Ltd. v. Chubb Ins.
                                                                                                     23   Co. of Can., 384 F. Supp. 2d 45, 2005 U.S. Dist. LEXIS 18821 (D.D.C. 2005)
                                                                                                     24   (Obtaining documents held outside United States is not proper use of 28 USCS
                                                                                                     25   § 1782). And the only persons who can testify for NCMI reside in India and are
                                                                                                     26   already defendants in the India action. Thus, if any testimony is required, it can be
                                                                                                     27   taken in the jurisdiction where the litigation is pending. See Chowdhary Decl. ¶3.
                                                                                                     28

                                                                                                                                              -5-
                                                                                                                                RESPONSE TO ORDER TO SHOW CAUSE
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30 Filed 10/29/20 Page 6 of 6 Page ID #:933



                                                                                                      1          In short, because NCMI has nothing to provide to Snyder, there is nothing
                                                                                                      2   more to consider. Even if NCMI waived objections to the subpoenas (as Snyder
                                                                                                      3   contends and NCMI disputes), there is still no evidence in this district to turn over.
                                                                                                      4   Again, even if this Court has statutory subject matter jurisdiction to issue the
                                                                                                      5   subpoenas, they have been satisfied and therefore there is no basis for any order of
                                                                                                      6   contempt.
                                                                                                      7   III.    CONCLUSION
                                                                                                      8          For the foregoing reasons, this Court should find that there is no basis for any
                                                                                                      9   further proceedings regarding contempt and it should dismiss this proceeding.
                                                                                                     10   Dated: October 29, 2020                       Squire Patton Boggs (US) LLP
SQUIRE PATTON BOGGS (US) LLP




                                                                                                     11
                                                                San Francisco, California 94111




                                                                                                     12
                               275 Battery Street, Suite 2600




                                                                                                                                                        By: /s/ Joseph A. Meckes
                                                                                                     13                                                    Joseph A. Meckes
                                                                                                     14                                                 Attorneys for Respondent
                                                                                                                                                        NEW CONTENT MEDIA INC.
                                                                                                     15

                                                                                                     16

                                                                                                     17

                                                                                                     18

                                                                                                     19
                                                                                                     20

                                                                                                     21

                                                                                                     22

                                                                                                     23

                                                                                                     24

                                                                                                     25

                                                                                                     26

                                                                                                     27

                                                                                                     28

                                                                                                                                                -6-
                                                                                                                                  RESPONSE TO ORDER TO SHOW CAUSE
